DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/15/22 have been fully considered but they are not persuasive.
On pages 6-7 Applicant argues amendments overcome the objections and 112 rejections.
The Examiner respectfully notes that since all objections and 112 rejections were not addressed, some are maintained. Please see below. 
On pages 7-10 regarding prior art rejections Applicant argues the amendments overcome the prior art rejections. Specifically, Applicant argues that the number of wavy rings in their regions 22a, 22b, but doesn’t mention the coverage rate as the claimed invention defines it. Applicant explains that the differing coverage rates of their regions allows the stent graft to “meet the axial supporting force to prevent the stent graft from shortening into the tumor cavity” and the region A “can meet the requirements of fenestration” which improves adaptability of the graft.
The Examiner respectfully disagrees, noting the prior art still appears to apply. See the rejection to the amended claims, below. 

Claim Objections
Claims 11 and 20 are objected to because of the following informalities:  
Claim 11 is objected to for referring to “the wavy rings” in regions A, B, and “any circular region”, when only the region T was defined as having wavy rings. While region T is described as including both regions A and B, the rings are not necessarily within either region A or B.  The claim also refers to “the wavy rings in any circular region” and then later states that the “any circular region…comprises wavy rings”. The claim should be amended to specify which regions have wavy rings, and should define how the wavy rings are distinct from one another (e.g. Are the wavy rings from region T the same wavy rings that are in region A? Are the wavy rings from both regions T and A the same rings which are in the “any circular region”? Is there overlap between the rings at all?). The claim doesn’t make it clear how many wavy rings there need to be, and how many are co-extensive with one another and with each of the regions.
Similarly, the claim that each of regions A and B include “a plurality of wavy rings” with distinct coverage rates (understood, for the same of this examination, as being something similar to “frequency” - see 112 rejection below), imparts ambiguity to the claim since the drawings show only parts of rings located within regions A and B as opposed to each region including the entirety of the rings as the claim currently reads.  
Further, the claim states that the coverage rate is calculated in a way that results in multiplication “by 100%” but it is unclear whether multiplication occurs “by 100%”, or “by 100”, to form a %. The specification appears to state this in the same manner as Applicant claims it, but percentages are formed from multiplication by 100, but multiplication by 100% simply indicates a multiplication x1. 
Claim 20 is objected to for its amendment, which creates a grammatical error in the claim. It reads that the bare stent is “located at least one end of the stent graft” when it should read that the bare stent is “located at at least one end of the stent graft”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robaina (US 20080004690 A1) in view of Fogarty et al. (US 5800520 A) hereinafter known as Fogarty.
Regarding claim 11 Robaina discloses a stent graft ([0007] stent-grafts) comprising:
at least one region (T) disposed along an axial direction of the stent graft (Annotated Figure 8);
wherein the region (T) comprises a plurality of wavy rings (Figure 8 items 24), and includes both a region (A) (Figure 8 item 22a) and a region (B) (Figure 8 item 22b) arranged in a circumferential direction (Figure 8);
wherein a ratio of an area of region (A) to an area of region (T) ranges from 1/4-2/3 (Annotated Figure 8: the ratio is about 1/2);
wherein a ratio of a coverage rate of the wavy rings in region (A) to a  coverage rate of region (B) ranges from 1/5 to 9/10 (Annotated Figure below: about 1/2); and 
and wherein the coverage rate of the wavy rings in each region is calculated in a way that a surface area of the rings projected onto an inner wall of a tube cavity of the stent graft is divided by a surface area of the inner wall of the tube cavity and multiplied by 100% (the Examiner refers to the annotated figures below. While the drawings are not understood to be drawn to scale, they are not understood to be completely inaccurate either. Accordingly, with the assumption that the thickness of each of the struts in each region are comparable (as anything else would likely be mentioned/discussed within the specification of Robaina), and by laying approximations of the length of each of the struts within each region side-by-side, it can be seen that the surface area covered by region (A) is about half of that which region (B) covers. ),
but is silent with regards to the coverage rate of rings within a circular region having a diameter of 20 mm within region (A) having any specific value as compared to region (A) (since Robaina does not disclose dimensions). 
However, regarding claim 11 Fogarty teaches wherein vascular prostheses can have lengths from 50-500 mm and a diameter of 4-45 mm (Column 6 lines 7-16). Robaina and Fogarty are involved in the same field of endeavor, namely vascular prostheses. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dimensions of the stent graft of Robaina so that they fall within the dimensions listed by Fogarty since these are common dimensions for a vascular prosthesis which would enable the device of Robaina to be customized in dimensions based on the intended location of implantation. 


    PNG
    media_image1.png
    603
    878
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    676
    624
    media_image2.png
    Greyscale

Regarding claim 12 the Robaina Fogarty Combination teaches the stent graft of claim 11 substantially as is claimed,
wherein Robaina further discloses the ratio of the area of region (A) to the area of region (T) ranges from 1/3-1/2 (Annotated Figure 8 the ratio is about ½ since region A occupies about half of the space taken up by region T (which 
wherein the ratio of the coverage rate of the rings in region (A) to the coverage rate of wavy rings in region (B) ranges 2/5-9/10 (the annotated figures show the ratio as being about 1/2); 
and wherein the Combination further teaches the ratio of the coverage rate of the wavy rings in the any circular region with a diameter of 20 mm within region (A) to the coverage rate of the wavy rings in region (A) ranges from 0.9-1.1 (see the explanation/rejection to claim 11 above).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robaina in view of Fogarty as is applied above in view of Parsons et al. (US 8992595 B2) hereinafter known as Parsons.
Regarding claim 20 the Robaina Fogarty Combination teaches the stent graft of claim 11 substantially as is claimed,
but is silent with regards to the inclusion of an anchoring bare stent at one end.
However, regarding claim 20 Parsons teaches that stent grafts can include bare anchoring stents at at least one end (Figure 1 item 160). Robaina and Parsons are involved in the same field of endeavor, namely endovascular .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        02/22/22